Citation Nr: 0807446	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Service connection for a cervical spine condition ("neck" 
disorder), to include as secondary to essential tremors or a 
lumbar spine disability.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The file was originally before the RO 
in St. Petersburg, Florida.  The veteran currently lives in 
Montgomery, Alabama.

The Board notes that by correspondence dated in August and 
December of 2003 the veteran revoked his appointment of the 
American Legion as his representative.  38 C.F.R. §§ 20.603, 
20.607 (2007).

In a March 2004 statement, the veteran admitted that he 
failed to appear at a VA examination scheduled in the same 
month, and that he would not appear for another VA 
examination with respect to his cervical spine claim.  

Under 38 C.F.R. § 3.655(b) (2007), when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim and without any good cause, the 
claim shall be rated based on the evidence of record, which 
the Board will do in this case.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  

The Board notes that although the veteran indicated in his 
Notice of Disagreement that he was appealing the increased 
rating decision, the veteran did not perfect his appeal for 
the increased rating claim on his Form 9.  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2007).  The veteran 
specifically indicated that the issue on appeal is for his 
service connection claim for the cervical spine.  Therefore, 
the increased rating claim is not before the Board.  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

In June 2006, the Board remanded this matter for additional 
development.  All development having been completed, the case 
is again before the Board for adjudication.


FINDING OF FACT

The veteran's cervical spine disability is not related to, or 
aggravated by, his service-connected essential tremors or 
lumbar spine disability. 


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by service.  38 U.S.C.A.  §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 
3.303(a).  In addition, certain chronic diseases, such as 
arthritis and hypertension, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection shall be established for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Specifically, in order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has stated that when a service-
connected disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, service connection has been established for 
essential tremors and a lumbar spine disability.

Service records, as a whole, provide evidence against this 
claim, failing to indicate that the veteran had a cervical 
spine injury in service.  His central theory is that a 
service-connected disability has caused another disorder.  In 
order to address this claim, the Board must carefully review 
the post-service medical record.

The veteran has been currently diagnosed with a cervical 
strain with osteophytes.  He at one point alleges he incurred 
his cervical spine condition in service after an April 1963 
parachute accident.  The Board finds that the service and 
post-service medical records provide evidence against this 
contention, failing to indicate a disorder associated with 
service or an injury in 1963.

In the alternative, the veteran also claimed in his June 2003 
notice of disagreement that his cervical spine condition is 
secondary to his service-connected essential tremors or 
lumbar spine disability.  

The Board has reviewed all of the veteran's inpatient and 
outpatient service medical records, including the medical 
records from his parachute accident in April 1963.  None of 
his records indicate that he suffered a cervical spine or 
neck injury.  The records only indicate that the veteran 
suffered lumbar injuries.

Post-service, private medical evidence first shows treatment 
for a cervical spine condition four years after discharge by 
way of a May 1984 treatment record from Spillane Chiropractic 
Center.  Upon examination, the private physician found that 
the veteran suffered a slight pain in his cervical area.  The 
radiological findings indicated that the veteran's cervical 
area was marked with subluxation syndrome of atlas, and C3 
and 4, with some arthrosis of the facets of C3-4, and slight 
scelerosing of the posterior body of these segments.  
Regarding the lumbar spine, plate infraction was noted to the 
posterior body of L4 and superior L5, with a compound 
subluxation syndrome of these segments, and discopathy to the 
L4 and L5 disc, marked also by a sacral displacement, slight 
lumbar thoracic scoliosis.  The private physician recorded 
that the veteran sustained trauma induced subluxations, 
compressing and injuring the disc and resulting in nerve root 
irritation, which has created and caused his sciatic 
neuralgia and neuritis.  The physician did not articulate 
whether his opinion related to the cervical or lumbar spine 
or both.  

The claims folder is negative for any further cervical spine 
treatment until the early 1990s.

In medical records dated December 1992, the medical 
professional indicated that the veteran had sought treatment 
for pain in the neck and shoulder.  During his appointment, 
the veteran informed the medical professional that he had 
been involved in a parachute accident in the early 60's, but 
that he did not feel like he injured his cervical spine.  

Such a statement provides highly probative evidence against 
this claim.

At the time of the December 1992 appointment, the veteran was 
experiencing only minimal pain.  In February 1993, the 
veteran again complained of neck pain and stated his belief 
that the pain was stemming from his muscle spasms and strain 
in his neck.  The medical professional indicated probable 
cervical strain.  

In April 1993, the medical professional indicated that the 
veteran's cervical strain had been resolved.

In January 2002, the veteran sought treatment for muscle 
pains in his neck and other regions.  The doctor's impression 
was probable myositis.

In February 2003, the veteran informed a private medical 
provider that he had crepitation in his neck.  The medical 
provider indicated that the range of motion for the veteran's 
neck was modestly limited.  He also opined that it was 
possible that the veteran could have symptomatic cervical 
disc disease complicating his situation of his disabling 
tremor and chronic back pain.  Also in February 2003, the 
veteran had an MRI of his neck.  The MRI showed that at C5-6, 
there was a minimal left paracentral disc protrusion/bony 
osteophyte complex.  However, the condition did not cause any 
deformity of the spinal cord.  As a result, there was some 
mild left neural foraminal stenosis.  No opinion regarding 
the etiology of the injury was provided.  

In April 2003, the veteran underwent a VA exam.  The examiner 
reviewed the medical records, including the February 2003 MRI 
results.  The examiner stated that the MRI of the cervical 
spine was essentially normal and showed minimal left 
paracentral nerve protrusion body osteophyte complex.  In the 
diagnosis, the examiner stated that the veteran had cervical 
strain, osteophyte, and mild functional loss due to pain and 
decreased range of motion.  No opinion regarding the etiology 
of the veteran's disability was provided.

In June 2003, the veteran had a private exam completed by 
Neurosurgery Associates.  At that time, the veteran 
complained of mild neck pain with intermittent upper back 
pain and occasional numbness.  The medical professional 
reviewed the MRI from February 2003, however, no opinion 
regarding the etiology of the disability was provided.

A new VA exam was scheduled for March 2004 to obtain an 
opinion regarding the etiology of the veteran's cervical 
spine disability; however, the veteran chose not to attend.  

In rendering a determination on the merits of a claim, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. 488, 
496 (1997).  Based upon the evidence, the veteran did not 
seek treatment during service for a cervical spine injury, 
which weighs heavily against his claim for service connection 
on a direct basis.  

The veteran's first treatment for his cervical spine injury 
was in 1984, four years after service and over 20 years after 
his parachute accident.  The veteran did not seek treatment 
again until the early 1990s.  

Furthermore, there is no competent evidence of a link between 
the veteran's service or his service connected disabilities 
and his cervical spine injury.  Although the veteran has 
stated his belief that his current cervical spine injury is 
the result of his service and/or service connected 
disabilities, the Board finds that an opinion as to the 
etiology of his current injury is beyond the competency of a 
layperson.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)) (stating that the 
competency of lay evidence regarding medical etiology is a 
fact determination to be made by the Board).

The Board notes that the veteran refused to attend the March 
2004 VA exam and stated that he would not be willing to 
participate in another VA exam.  However, since he reported 
for an April 2003 examination, the Board evaluated his claim 
on the evidence of record and will not summarily deny the 
claim based on a failure to attend the other examinations.  
See 38 C.F.R. § 3.655 (2006); Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991); see also Engelke v. Gober, 10 Vet. App. 
396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 
(1992).  

The Board has carefully reviewed the record and concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for a cervical spine disability, 
to include as secondary to essential tremors or a lumbar 
spine disability.  The doctrine of reasonable doubt has been 
considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  Based upon the 
evidence of record, the Board finds that the veteran's appeal 
must be denied.  The post-service medical record is found to 
provide evidence against this claim, indicating a disorder 
without connection to the service connected disorders, 
outweighing the veteran's lay statements.  

The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the veteran in December 2003 and July 2006 that fully 
addressed all four notice elements as well as disability 
ratings and effective dates.  The letter informed the veteran 
of what evidence was required to substantiate his claims and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
supplemental statements of the case issued in March 2004 and 
October 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA inpatient and 
outpatient treatment records as well as private medical 
records.  Significantly, the veteran has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

As noted above, a VA exam to determine the etiology of the 
veteran's cervical spine disorder was scheduled for March 
2004.  The veteran chose not to attend.  The Board points out 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As indicated above, the veteran's failure to report for the 
VA examination without good cause is grounds for summary 
denial.  This fact provides a basis to deny this claim, 
standing alone.  In any event, since the veteran did report 
for an April 2003 examination, the Board evaluated his claim 
on the evidence of record.  See 38 C.F.R. § 3.655 (2006); 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); see also 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992).

The Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.





ORDER

Entitlement to service connection for a cervical spine 
condition, to include as secondary to essential tremors or a 
lumbar spine disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


